Case 1:16-cr-00026-MAC-ZJH
        Case 2:18-cr-00292-DWA
                             Document
                                Document
                                      42 180-6
                                         Filed 03/22/16
                                                Filed 01/22/20
                                                         Page 1Page
                                                               of 4 PageID
                                                                     1 of 4 #: 175




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                        §
                                                 §
 versus                                          §    CRIMINAL ACTION NO. 1:16-CR-26
                                                 §
 CHRISTOPHER EMORY CRAMER and                    §
 RICKY ALLEN FACKRELL                            §

                                    SCHEDULING ORDER

          The court enters this case specific scheduling order which controls disposition of this

 action pending further court order. Although the provisions set forth herein are mandatory and

 binding upon all parties, nothing in this order limits the court’s discretion to enhance,

 supplement, amend, or eliminate any provision in the interest of justice. The parties are advised

 that the court intends to adhere strictly to the following scheduling deadlines:


 July 15, 2016          Brady disclosure deadline. Deadline for the Government to make
                        disclosures required by Brady v. Maryland, 373 U.S. 83 (1963) (evidence
                        which might tend to exculpate a defendant, mitigate punishment, or
                        impeach testimony which may be determinative of a defendant’s guilt or
                        innocence). Any exculpatory evidence coming into the possession of the
                        Government after this deadline shall be immediately provided to
                        Defendants.

 July 15, 2016          The Government’s discovery deadline. Deadline for the Government to
                        comply with all discovery and inspection obligations required by Rule
                        16(a) of the Federal Rules of Criminal Procedure.

 November 4, 2016       Hearing. The court will testimony from the jury administrator regarding
 10:00 a.m.             the creation of the master jury wheel and allow counsel to question her so
                        as to make any record regarding the Eastern District Jury Plan they deem
                        appropriate.

 January 3, 2017        Expert witnesses. Deadline to disclose identity of expert witnesses, a
                        summary of their qualifications, and any reports of physical, scientific or
                        mental examinations or experiments made by experts in connection with
                        this case that the parties intend to introduce as evidence, including a
Case 1:16-cr-00026-MAC-ZJH
        Case 2:18-cr-00292-DWA
                             Document
                                Document
                                      42 180-6
                                         Filed 03/22/16
                                                Filed 01/22/20
                                                         Page 2Page
                                                               of 4 PageID
                                                                     2 of 4 #: 176



                    written summary of any testimony of said expert witnesses as required by
                    Rule 16.

 January 17, 2017   Motion to sever Defendants. Deadline to file electronically a motion to
                    sever Defendants. The motion and briefing in support thereof should be
                    filed as one document.

 January 30, 2017   Response to motion to sever Defendants. Deadline to file electronically
                    a response to the motion to sever. The response and briefing in support
                    thereof should be filed as one document.

 February 8, 2017   Mental health evidence. Defendants shall give written notice to the
                    Government if they intend to introduce expert evidence or testimony
                    regarding their mental health at any phase of the trial. See FED. R. CRIM.
                    P. 12.2. The notice should be sufficiently explicit to allow the
                    Government to find potential mental health expert witnesses in the same
                    field.

 March 17, 2017     Plea agreement. Deadline to notify the court of any plea agreement. No
                    plea agreement entered into after the deadline shall be recognized by the
                    court absent good cause shown.

 April 3, 2017      Proposed juror questionnaire. Deadline to file electronically the joint
                    proposed juror questionnaire. The parties shall endeavor to reach an
                    agreement on the form and substance of the questions included. Those
                    portions of the questionnaire that remain in dispute should be identified in
                    boldface type.

 April 28, 2017     Hearing regarding proposed juror questionnaire, if necessary.
 10:00 a.m.

 May 1, 2017        Defendants’ discovery deadline. Deadline for Defendants to comply with
                    all discovery and inspection obligations required by Rule 16(b) of the
                    Federal Rules of Criminal Procedure.

 May 1, 2017        Guilt/Innocence pre-trial motions. Deadline to file electronically all
                    guilt/innocence pre-trial motions. Motions and briefing in support thereof
                    should be filed as one document.

 May 1, 2017        Objections to expert witnesses. Deadline to file any objections or
                    challenges to expert witness testimony pursuant to Daubert v. Merrell Dow
                    Pharmaceuticals, Inc., 509 U.S. 579 (1993).



                                             2
Case 1:16-cr-00026-MAC-ZJH
        Case 2:18-cr-00292-DWA
                             Document
                                Document
                                      42 180-6
                                         Filed 03/22/16
                                                Filed 01/22/20
                                                         Page 3Page
                                                               of 4 PageID
                                                                     3 of 4 #: 177



 May 8, 2017       Juror qualification questionnaire review deadline. Deadline for counsel to
                   review the juror qualification questionnaires of those persons
                   presumptively inappropriate for inclusion in the master jury wheel because
                   they are disqualified, exempt, or have an excuse. Counsel will need to
                   make arrangements to review the questionnaires with the jury
                   administrator prior to doing so.

 May 8, 2017       Writ deadline. Deadline to file requests for the issuance of any writs of
                   habeas corpus ad testificandum. Requests should be filed under seal.

 May 8, 2017       Deadline to file motions in limine and pre-trial motions regarding
                   punishment.

 May 30, 2017      Responses to guilt/innocence pre-trial motions. Deadline to file
                   electronically responses to all guilt/innocence pre-trial motions. Responses
                   and briefing in support thereof should be filed as one document.

 May 30, 2017      Deadline for responses to motions in limine and pre-trial motions regarding
                   punishment.

 May 30, 2017      Status conference.
 10:00 a.m.

 June 5, 2017      Defendant’s deadline for notice pursuant to Atkins v. Virginia, 536 U.S.
                   304 (2002), if necessary.

 June 27, 2017     Atkins hearing. Atkins hearing to be held, if necessary.
 10:00 a.m.

 July 6, 2017      Juror qualification questionnaire review. Counsel will jointly convene in
                   the jury impaneling room to review the qualification questionnaires and
                   consider additional disqualifications, hardships, excuses, and requests for
                   deferment.

 July 10, 2017     Potential witness lists due. Deadline for the parties to submit to the court
                   potential witness lists identifying the residence (city and state) of each
                   potential witness for the purpose of listing such persons in the juror
                   questionnaire.

 July 10, 2017     Jury instructions. Deadline to file proposed agreed jury instructions and
                   proposed opposed instructions with appropriate citations to authority for
                   each. Those instructions that remain in dispute should be identified in
                   boldface type. Any party seeking to file proposed jury instructions after
                   the deadline may do so only with leave of court.

                                            3
Case 1:16-cr-00026-MAC-ZJH
        Case 2:18-cr-00292-DWA
                             Document
                                Document
                                      42 180-6
                                         Filed 03/22/16
                                                Filed 01/22/20
                                                         Page 4Page
                                                               of 4 PageID
                                                                     4 of 4 #: 178



 August 2, 2017       Amended witness list due. Deadline to submit to the court any additions,
                      deletions, or corrections to proposed witness lists for the purpose of listing
                      each potential witness in the juror questionnaire.

 August 2, 2017       Pre-trial disclosure. The Government shall disclose all Giglio and Jencks
                      Acts materials in the Government’s possession. Subsequent modifications
                      or additions to such matters shall be provided to Defendants on a
                      continuing basis, but no later than the day prior to the date the Government
                      plans to call the witness to testify.

 August 4, 2017       Objections to proposed jury instructions. Deadline to file any written
                      objections to proposed jury instructions. Objections must be written,
                      specific, cite authority, and include any alternate instructions counsel
                      deems appropriate.

 August 4, 2017       Exhibit lists due. Deadline to submit to the court exhibit lists and two
                      copies of all exhibits expected to be introduced during trial. All exhibits
                      to be used at trial should be pre-marked numerically and in succession.
                      Groups of exhibits pertaining to the same subject matter may, at counsel’s
                      discretion, be numbered and lettered (i.e., 2a, 2b, 2c).

 August 4, 2017       The Government shall provide to Defendants a copy of the Indictment and
                      a list of veniremen and witnesses. Pursuant to 18 U.S.C. § 3432, the
                      Government shall provide Defendants with a list of veniremen and the
                      witnesses to be produced at trial, identifying the place of residence (city
                      and state) of each venireman and witness.

 August 4, 2017       Pre-trial conference. The court shall convene a pre-trial conference with
 10:00 a.m.           counsel to resolve outstanding jury selection issues, pending motions (if
                      any), motions in limine, and trial scheduling matters.

 September 5, 2017    General voir dire commences.
 9:00 a.m.

 September 11, 2017 Individual voir dire commences.
 9:00 a.m.

 October
  .      10, 2017    Trial.
 SIGNED
 9:00 a.m. at Beaumont, Texas, this 7th day of September, 2004.

 SIGNED at Beaumont, Texas, this 22nd day of March, 2016.




                                  ________________________________________
                                            4 MARCIA A. CRONE
                                       UNITED STATES DISTRICT JUDGE
